NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         SEP 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

J.P. PARNELL,                                    No.   19-16393

                Plaintiff-Appellant,             D.C. No. 2:16-cv-01556-MCE-
                                                 CKD
 v.

A. MARTINEZ; et al.,                             MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      California state prisoner J.P. Parnell appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012). We affirm.

      The district court properly dismissed Parnell’s due process claim challenging

his raised classification level following his failure to submit to a urinalysis because

Parnell failed to allege facts sufficient to demonstrate that his raised classification

level presented an “atypical and significant hardship . . . in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); Myron v.

Terhune, 476 F.3d 716, 718 (9th Cir. 2007) (concluding that prison regulations

governing inmate’s classification did not create a liberty interest because inmate

failed to show that his raised classification level presented an “atypical and

significant hardship” or would “invariably affect the duration of his sentence”

(citations and quotation marks omitted)).

      The district court properly dismissed Parnell’s due process claim challenging

his disciplinary hearing following his failure to submit to a urinalysis because

Parnell failed to allege facts sufficient to demonstrate that he was not afforded all

the process that was due. See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974) (to

satisfy due process, prison officials must provide an inmate advance written notice

of the violation, a written statement as to the evidence relied upon and the reasons

for the disciplinary action taken, and a limited right to call witnesses and present

documentary evidence); see also Superintendent v. Hill, 472 U.S. 445, 455 (1985)

(“[T]he requirements of due process are satisfied if some evidence supports the


                                            2                                    19-16393
[disciplinary] decision . . . . ”).

       The district court properly dismissed Parnell’s due process claim challenging

defendants’ responses to his grievances because Parnell “lack[s] a separate

constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

       The district court properly dismissed Parnell’s claims challenging

defendants’ alleged failure to comply with prison regulations because failure to

follow “state departmental regulations do[es] not establish a federal constitutional

violation.” Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009).

       The district court properly dismissed Parnell’s equal protection, cruel and

unusual punishment, and retaliation claims because Parnell failed to allege facts

sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are to be construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); see also

Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013)

(elements of a § 1983 equal protection claim); Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (elements of a retaliation claim in the prison context);

Schwenk v. Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (an Eighth Amendment

cruel and unusual punishment claim requires punishment which is “offensive to

human dignity” (citation omitted)).


                                            3                                     19-16393
       Contrary to Parnell’s contentions, he suffered no prejudice from the district

court’s failure to rule on his motions for judicial notice or for reconsideration.

      Parnell’s motion for a temporary restraining order (Docket Entry No. 12) is

denied.

      AFFIRMED.




                                           4                                    19-16393